Bleckley, Judge.
When the action was by a discharged employee, and was brought to recover the stipulated wages for the whole term, less partial payments, the court properly refused to charge the jury that the plaintiff “ must show himself without fault.” Even if his freedom from fault would not be presumed unless the contrary appeared, it would be sufficient for it to be inferable from all the evidence taken together, evidence having been introduced by both parties — 12 Ga. 142. The court properly charged, that it was for the jury to determine, from the facts proved, whether the plaintiff was guilty of such conduct or neglect of duty as to authorize the defendants to discharge him. If the defendants desired the court to add rules of law to guide the jury in discriminating conduct or neglect which would warrant discharge, from that which would not, a request should have been made to amplify the charge in that respect.
Unless the plea, that the plaintiff voluntarily discharged himself, means, not that he withdrew of his own accord, but that he gave good cause for the defendants to discharge him, the case must have been tried on a somewhat different line of defense from any that we find in the record. If so, we may suppose it was by consent, as most of the law of the case was agreed on between counsel.
Judgment affirmed.